United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
ADMINISTRATIVE OFFICE OF THE U.S.
COURTS, U.S. DISTRICT COURT,
Santa Fe, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1442
Issued: October 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from a December 21, 2016 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated September 30, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the December 21, 2016 decision
was issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 24, 2005 appellant, then a 42-year-old courtroom deputy, filed a traumatic injury
claim (Form CA-1) alleging an injury on May 23, 2005 due to a slip and fall at work. She
stopped work the day of her injury and received continuation of pay. OWCP initially accepted
appellant’s claim for right foot/ankle sprain and right metatarsal fracture. Appellant underwent
right ankle surgery in August 2005. OWCP paid appellant for intermittent wage-loss
compensation for the period July 21, 2005 through January 5, 2006. It subsequently expanded
appellant’s claim to include right foot reflex sympathetic dystrophy.
In a November 20, 2005 attending physician’s report (Form CA-20), Dr. Nathan D. Ivey,
a podiatrist, advised that appellant was capable of light-duty work effective September 2005 with
the following restrictions: weight-bearing as tolerated.
Appellant resigned from federal service effective January 25, 2006.
From 2006 through 2012 appellant continued to receive treatment for her right lower
extremity pain disorder.
On April 18, 2013 OWCP awarded appellant a schedule award for 10 percent permanent
impairment of the right lower extremity. The award covered a 28.8-week period from
November 30, 2012 through June 19, 2013.
In August 2013, OWCP expanded appellant’s claim to include complex regional pain
syndrome (CRPS) or right foot causalgia.
On August 8, 2013 appellant filed a claim for wage-loss compensation (CA-7 and CA-7a
forms) for the period November 6, 2006 through November 29, 2012 and June 20, 2013 and
continuing. In support of her claim, she submitted an employment history indicating that she had
worked as a legal assistant for a law firm from April 2006 to 2009 and then as a self-employed
contractor from 2010 to the present. Appellant also submitted a worksheet indicating her hours
of disability for the period July 21, 2005 through January 5, 2006.3
In a September 26, 2013 letter, OWCP advised appellant of the need to submit medical
evidence in support her claimed period(s) of disability. It afforded her 30 days to submit
additional evidence.
In a second letter dated September 26, 2013, OWCP requested additional information
from the employing establishment regarding appellant’s work or any job offers made to appellant
during the period claimed.
Appellant submitted progress notes from Dr. Craig S. Nairn, a Board-certified
anesthesiologist and pain medicine specialist, covering the period May 21, 2013 through
April 11, 2014. Dr. Nairn’s diagnoses included lower extremity CRPS, with associated chronic
pain syndrome and classical migraine.
3

OWCP previously paid appellant for the claimed period in June 2006.

2

Subsequently, the employing establishment submitted a Notification of Personnel Action
(SF-50) indicating that appellant had resigned from federal employment effective
January 25, 2006.
In a May 5, 2014 letter, the employing establishment noted that there was no additional
job offered to appellant after she resigned on January 25, 2006.
On June 30, 2014 appellant indicated that she was forced to resign her position as
courtroom deputy and basically had no choice but to resign and/or get fired from her position at
the time of her meeting with the Clerk of the Court and the Chief Deputy Clerk. She further
indicated that it was unclear to her at the time whether she would require any special
accommodations and/or physical requirements for work because she was still going through
physical therapy for her foot, so neither she nor the employing establishment knew that she
would require work accommodations.
Appellant continued to submit monthly progress notes from Dr. Nairn. In a June 18,
2015 report, Dr. Nairn indicated that appellant was under his care for CRPS of the lower
extremity and she had tried numerous modalities of treatment. He advised that appellant’s pain
limited her ability to function and would be expected to interfere with her ability to work.
By decision dated September 30, 2015, OWCP denied appellant’s claim for disability for
the period November 6, 2006 to November 29, 2012 and from June 20, 2013 continuing because
the medical evidence of record failed to establish total disability due to the accepted employment
injuries. It found that there was no evidence of record to support that the employing
establishment was not accommodating appellant’s weight-bearing restrictions when she resigned
on January 25, 2006.
On March 14, 2016 appellant requested an expansion of her accepted conditions to
include depressive disorder, anxiety disorder, and agoraphobia and submitted medical evidence
regarding her psychiatric conditions in support of her claim.
On September 30, 2016 appellant requested reconsideration of the September 30, 2015
decision and submitted reports dated September 8 and October 7, 2016 from Dr. Nairn who
continued to diagnose CRPS of the right lower limb and chronic pain syndrome.
OWCP referred appellant for a second opinion psychiatric evaluation. In an October 26,
2016 report, Dr. Lori A. Willinghurst, a Board-certified psychiatrist, diagnosed major depressive
disorder, single, moderate and opined that appellant’s condition was causally related to her
accepted work injury.
In an October 26, 2016 report, Dr. Nairn reiterated his diagnoses and indicated that
appellant continued to complain of pain in her right foot with radiation up the leg above the knee.
In a decision dated December 21, 2016, OWCP expanded appellant’s claim to include
major depressive disorder, single moderate.
By decision dated December 21, 2016, OWCP denied appellant’s request for
reconsideration without a merit review because she failed to advance a relevant legal argument
3

or submit any relevant and pertinent new evidence. It found that the medical evidence appellant
submitted was irrelevant because it failed to establish that the employing establishment was not
accommodating her work restrictions when she resigned on January 25, 2006.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.6 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
ANALYSIS
The Board finds that appellant’s request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, the Board finds that she did not advance a relevant legal argument not previously
considered by OWCP. Consequently, appellant is not entitled to further review of the merits of
her claim based on the first and second above-noted requirements under section 10.606(b)(3).
In support of her reconsideration request, appellant submitted reports from Dr. Nairn who
continued to diagnose CRPS of the right lower limb. The Board finds that submission of this
evidence did not require reopening appellant’s case for merit review because it failed to address
the point at issue before OWCP. As OWCP denied the claim based on the lack of supportive
evidence establishing that the employing establishment was not accommodating appellant’s
weight-bearing work restrictions when she resigned on January 25, 2006, the Board finds that
these additional medical reports do not constitute pertinent new and relevant evidence. The
reports further failed to address appellant’s disability for the periods claimed due to her accepted
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607.

6

Id. § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(a), (b).

4

right lower extremity conditions.9 Therefore, they are insufficient to require OWCP to reopen
appellant’s claim for consideration of the merits. Appellant also submitted medical evidence
regarding her psychiatric condition, which was subsequently accepted by OWCP as a workrelated injury.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3) and properly denied her request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

The submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case. See C.H., Docket No. 16-0171 (issued September 5, 2017); Edward Matthew
Diekemper, 31 ECAB 224, 225 (1979).

5

